Citation Nr: 0603174	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for "jungle rot" of the 
legs and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Des Moines, Iowa.  That decision denied 
entitlement to service connection for "jungle rot" and for 
porphyria cutanea tarda (PCT).  The veteran was notified of 
that decision and he appealed to the Board for review.  

In March 2003, the veteran provided oral testimony before a 
Veterans Law Judge.  A transcript of that hearing was 
accomplished and included in the claims folder for future 
review.  Following that hearing, the Board issued a 
Decision/Remand in November 2003.  That decision granted 
service connection for PCT; the Board remanded the issue 
involving "jungle rot" for the specific purpose of 
obtaining additional medical information.  The claim has 
since been returned to the Board for review.  

The Board notes that the Veterans Law Judge before whom the 
veteran provided testimony in March 2003 has since left the 
Board.  The veteran was notified of this and given the 
opportunity to present testimony before a different Veterans 
Law Judge.  The veteran informed that the Board that he does 
not wish to provide additional testimony.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran has not been diagnosed as having a current 
disability or disorder that can be classified as "jungle 
rot".  


CONCLUSION OF LAW

"Jungle rot" of the legs and neck was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service medical records reveals 
that in July 1971, the veteran received treatment for 
"jungle rot" on the leg and neck.  The area was cleaned and 
bandaged and the veteran was returned to full duty.  The 
service medical records do not show further treatment for or 
complaints of "jungle rot".  

Post-service VA and private medical treatment records have 
been obtained and included in the claims folder for review.  
A review of the records indicates that the veteran has not 
been specifically treated for "jungle rot" of the legs or 
neck.  He has received treatment for porphyria cutanea tarda, 
but he has not received specific treatment for the claimed 
disability.  

Additionally, to support his claim, the veteran has proffered 
numerous written documents.  In those statements, the veteran 
has merely said that he suffers from "jungle rot".  During 
his testimony before the Board in March 2003, the veteran 
admitted that he has not recently suffered from "jungle 
rot" but had instead suffered from porphyria cutanea tarda.  
He has not provided any opinions from medical doctors that 
would corroborate his earlier assertions that he continues to 
experience residuals of "jungle rot" of the legs and neck.  

In conjunction with his claim, the Board sought to obtain 
medical information through a consultation with a VA doctor 
who had previously examined the veteran.  In June 2004, the 
doctor, who had previously diagnosed the veteran as having 
porphyria cutanea tarda, reviewed the evidence with respect 
to the veteran's dermatological claim.  The doctor wrote that 
the "veteran does not appear to have any chronic acquired 
dermatological disorder of the legs, neck, or feet."  In 
other words, while the veteran was diagnosed as having 
porphyria cutanea tarda, he was not diagnosed as suffering 
from another dermatological disorder, such as "jungle rot", 
of the legs and neck.  That is, a ratable dermatological/skin 
disability, disease, or disorder, not porphyria cutanea 
tarda, was not diagnosed.  The claim has since been returned 
to the Board for appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its November 2003 
Decision/Remand, the Board returned the claim involving 
service connection to ensure, in part, that the veteran was 
informed of the VCAA and how it would affect his claim.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (the Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA notification.  The Court acknowledged in Pelegrini 
that where the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 
2005) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the 
Appeals Management Center (AMC)) have essentially cured the 
error in the timing of notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving a 
request for service connection by means of the discussions in 
the original rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
the Board's action of November 2003.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that he now suffers 
from a dermatological condition related to his military 
service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA last sent the appellant 
notice of the VCAA in May 2004, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
within 60 days of receipt of the VCAA letter of any 
additional records or evidence necessary for his claim.  The 
veteran failed to submit any additional evidence during or 
after the 60 day suspense period.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the 
courser of this appeal the veteran has undergone numerous 
medical examinations and his records have been judiciously 
reviewed in order to determine whether he now suffers from 
"jungle rot" of some sort.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought. In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the most recent 
issuance of a VCAA letter (in May 2004), the veteran has not 
provided any response, and therefore the VA can only assume 
that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his service connection claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's claimed skin disorder ("jungle rot").  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decisions, an SOC, SSOCs, and a Board 
Decision/Remand, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, at 393 (1994).

The veteran contends that service connection is warranted for 
"jungle rot" of the legs and neck.  Under 38 U.S.C.A. 
§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2004), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records do show that while the veteran 
was performing tasks in Vietnam that he was treated for 
"jungle rot".  However, those same records indicate that 
the condition did not produce any long-term residuals, and in 
fact, the veteran testified before the Board that he really 
was not currently suffering from "jungle rot" per se, but 
porphyria cutanea tarda.  Also, the Board notes that the 
post-service records do not show continuous complaints 
involving "jungle rot".  Moreover, there is no medical 
evidence, either private or governmental in nature, that 
confirms the current presence of the claimed condition.  It 
is further recognized that when the VA last examined the 
veteran, a trained medical professional was unable to find a 
skin disability not previously diagnosed as porphyria cutanea 
tarda.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of current 
ratable disability classified as "jungle rot".  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He can not state that he has an 
actual disability that might be termed "jungle rot" of the 
legs or neck.  Thus, in the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions made by him are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, while the veteran can testify about sloughing skin or 
drainage or about other symptoms he may experience, he may 
not self-diagnose a disease or disability.

Upon review of the record, the Board finds that there is no 
competent medical evidence of current skin disability that 
has not been previously diagnosed as porphyria cutanea tarda.  
In the absence of proof of a current disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent medical evidence of 
record of the existence of the claimed disability, the Board 
concludes that service connection is not warranted.  Hence, 
the veteran's claim is denied.


ORDER

Entitlement to service connection for "jungle rot" of the 
legs and neck is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


